Citation Nr: 0027082	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to a compensable evaluation for prostatitis.

2. Entitlement to a compensable evaluation for colitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946; November 1950 to August 1952 and from May 1956 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998  rating determination 
by the Roanoke, Virginia, Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

The veteran was last examined by VA in September 1997.  Since 
that VA examination, however, additional treatment records 
have been added to the claims folder.  These records show 
continued evaluation and treatment of the veteran in December 
1997 for multiple irritative symptoms including urgency, 
frequency, difficulty when riding in car and some perineal 
discomfort.  The diagnosis was chronic prostatitis.  The most 
recent record dated in August 1998 shows the veteran was 
still having problems with urinary frequency.  Accordingly, 
further VA examination is required in order to obtain 
clarification as to all current manifestations of the 
service-connected prostatitis.

The veteran also reported that he continues to have flare-ups 
of colitis with chronic diarrhea, 6-10 stools per day.  The 
episodes usually lasted anywhere from three to six months.  
He would then have constipation until he took laxatives, 
which then started the diarrhea all over again.  He 
complained of gas, stomach swelling and severe cramps.  Both 
the veteran and his representative contend that the report of 
the 1997 examination does not reflect the current level of 
disability. 

The Court has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the VA's 
duty to assist, which is mandated by 38 U.S.C.A. § 5107 (West 
1991), where either a veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last examination, or the available evidence is too old 
or unreliable to adequately evaluate the current state of the 
condition(s) in question.  Olson v. Principi, 3 Vet.App. 480, 
482 (1992).

Accordingly, these issues are REMANDED to the RO for the 
following:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's prostatitis 
and colitis since August 1998, the date 
of the most recent medical treatment 
record found in the claims folder.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Complete copies of all 
records should be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
genitourinary examination to determine 
the extent and severity of his 
prostatitis.  The examiner should review 
the claims file, including any newly 
associated records, prior to conducting 
the examination.  All indicated tests and 
studies should be conducted.  The report 
should summarize all significant positive 
findings, to include an assessment of 
renal function.

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

a)  Does the veteran have continual urine 
leakage, post surgical urinary diversion, 
urinary incontinence, or stress 
incontinence due to prostatitis which 
requires the wearing of absorbent 
materials?  If, so with how many changes 
per day?

b)  Does the veteran have daytime urinary 
frequency due to prostatitis, and if so 
with how many hours between voiding?

c)  Does the veteran have nighttime 
urinary frequency due to prostatitis, and 
if so with how many awakenings per night 
to void?

d)  Does the veteran have obstructive 
symptomatology due to prostatitis with or 
without stricture disease requiring 
dilation 1 to 2 times per year? 

e) Does the veteran have marked 
obstructive symptomatology due to 
prostatitis (hesitancy, slow or weak 
stream, decreased force of stream) with 
any one or combination of the following:  

1. Post void residuals greater than 
150 cubic centimeters; 

2. Uroflowmetry; marked diminished 
peak flow rate (less than 10 cubic 
centimeters per second); 

3. Recurrent urinary tract 
infections secondary to obstruction; 

4.  Stricture disease requiring 
periodic dilatation every 2 to 3 
months. 

g)  Does the veteran have urinary 
retention due to prostatitis requiring 
intermittent or continuous 
catheterization?

4.  The veteran should also be scheduled 
for a VA examination with a 
gastroenterologist to determine the 
current degree of severity of the 
veteran's service connected colitis.  The 
examiner should review the claims file, 
including any newly associated records, 
prior to conducting the examination.  All 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  The examiner is 
requested to identify all residuals 
attributable to the veteran's service-
connected colitis.  The examiner should 
specifically state whether the veteran's 
colitis is productive of malnutrition, 
anemia, general debility, or serious 
complications such as liver abscess.  

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

a)  Does the veteran have colitis, and if 
so, can such colitis be described as 
mild, moderate, or severe?

(b)  Is the colitis manifested by 
diarrhea or alternative periods of 
diarrhea and constipation? 

(c)  Is the colitis productive of 
occasional, frequent or constant episodes 
of abdominal distress?

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  If the benefit requested by 
the veteran are not granted to his 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) and given an 
opportunity to submit additional evidence 
and/argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



